PER CURIAM
Defendant was charged with possession of a controlled substance, former ORS 475.992(4)(b) (2003), renumbered as ORS 475.840 (2005), and entered a conditional plea of guilty after the trial court denied his motion to suppress evidence. On appeal, defendant contends that the trial court erred in denying his motion to suppress, because the evidence was found after defendant consented to a search of his car at a time when he had been stopped without reasonable suspicion. The state concedes that, under State v. Hall, 339 Or 7, 115 P3d 908 (2005), the evidence should have been suppressed. We accept the state’s concession as well-founded.
Reversed and remanded.